     Case 2:18-cv-00401-JAD-BNW Document 4 Filed 11/18/19 Page 1 of 3




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    CLARENCE A. BRANCH, III                                 Case No. 2:18-cv-00401-JAD-BNW
 7                            Plaintiff,
                                                              ORDER
 8           v.
 9    UNITED STATES OF AMERICA,
      DIRECTOR OF COMMERCE, et al.,
10
                              Defendants.
11

12

13           Pro se plaintiff Clarence A. Branch brings this lawsuit and moves to proceed in forma

14   pauperis. (IFP Application (ECF No. 1).) Plaintiff submitted the affidavit required by 28 U.S.C.

15   § 1915(a) showing an inability to prepay fees or costs or give security for them. Therefore,

16   Plaintiff’s request to proceed in forma pauperis will be granted. The court now screens Plaintiff’s

17   complaint (ECF No. 1-1) as required by 28 U.S.C. § 1915(e)(2).

18   I.      ANALYSIS

19           A.      Screening standard

20           Upon granting a request to proceed in forma pauperis, a court must screen the complaint

21   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable

22   claims and dismiss claims that are frivolous, malicious, fail to state a claim on which relief may

23   be granted, or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

24   § 1915(e)(2). Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard

25   for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter,

26   668 F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain

27   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

28   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court liberally construes pro se complaints
     Case 2:18-cv-00401-JAD-BNW Document 4 Filed 11/18/19 Page 2 of 3




 1   and may only dismiss them “if it appears beyond doubt that the plaintiff can prove no set of facts

 2   in support of his claim which would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908

 3   (9th Cir. 2014) (quoting Iqbal, 556 U.S. at 678).

 4          In considering whether the complaint is sufficient to state a claim, all allegations of

 5   material fact are taken as true and construed in the light most favorable to the plaintiff. Wyler

 6   Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted).

 7   Although the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

 8   must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S.

 9   544, 555 (2007). A formulaic recitation of the elements of a cause of action is insufficient. Id.

10   Unless it is clear the complaint’s deficiencies could not be cured through amendment, a pro se

11   plaintiff should be given leave to amend the complaint with notice regarding the complaint’s

12   deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

13          B.      Screening the complaint

14          Here, Plaintiff filled out a form “Third-Party Complaint” and attached several documents

15   to it. The documents attached to the complaint include documents from the Ninth Circuit Court of

16   Appeals, the District of Columbia, the Southern District of New York, the United States Court of

17   Appeals for the District of Columbia, the Northern District of California, the United States Court

18   of Federal Claims, as well as other documents. However, it is impossible for the court to tell,

19   from either the Third-Party Complaint or the documents attached thereto, what Plaintiff’s claims

20   are. There is not even a general indication of what claims Plaintiff is attempting to bring or the

21   facts underlying those claims.

22          Even liberally construing the complaint, the court finds Plaintiff does not state a claim

23   against any of the entities mentioned in the complaint. Plaintiff does not provide sufficient

24   factual allegations for the court to understand which legal claims he seeks to assert against which

25   defendants. Without additional factual allegations regarding the underlying dispute and the

26   various entities’ roles in the case, the court cannot evaluate whether Plaintiff’s complaint states a

27   claim against any defendant. Additionally, Plaintiff does not include any statement of the

28


                                                  Page 2 of 3
     Case 2:18-cv-00401-JAD-BNW Document 4 Filed 11/18/19 Page 3 of 3




 1   grounds for the court’s jurisdiction in this case. The court therefore will order dismissal of

 2   Plaintiff’s complaint without prejudice for Plaintiff to file an amended complaint.

 3           If Plaintiff chooses to file an amended complaint, the document must be titled “Amended

 4   Complaint.” The amended complaint must contain a short and plain statement of the grounds for

 5   the court’s jurisdiction. See Fed. R. Civ. P. 8(a)(1). Additionally, the amended complaint must

 6   contain a short and plain statement describing the underlying case and each defendant’s

 7   involvement in the case. See Fed. R. Civ. P. 8(a)(2). Although the Federal Rules of Civil

 8   Procedure adopt a flexible pleading standard, Plaintiff must still give each defendant fair notice of

 9   Plaintiff’s claims against it and of Plaintiff’s entitlement to relief.

10           Additionally, Plaintiff is advised that if he files an amended complaint, the original

11   complaint (ECF No. 1-1) no longer serves any function in this case. As such, the amended

12   complaint must be complete in and of itself without reference to prior pleadings or other

13   documents. The court cannot refer to a prior pleading or other documents to make Plaintiff’s

14   amended complaint complete.

15   II.     CONCLUSION AND RECOMMENDATION

16           IT IS THEREFORE ORDERED that Plaintiff’s application to proceed in forma pauperis

17   (ECF No. 1) is GRANTED. Plaintiff is permitted to maintain this action to conclusion without

18   prepaying fees or costs or giving security for them.

19           IT IS FURTHER ORDERED that the clerk of court must detach and separately file

20   Plaintiff’s complaint (ECF No. 1-1).

21           IT IS FURTHER ORDERED that Plaintiff’s complaint be dismissed without prejudice.

22           IT IS FURTHER ORDERED that Plaintiff file an amended complaint by December 20,

23   2019.

24

25           DATED: November 18, 2019

26
27
                                                              BRENDA WEKSLER
28                                                            UNITED STATES MAGISTRATE JUDGE


                                                    Page 3 of 3
